Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner is changed to Examiner Dennis Sullivan.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.
Status of Claims
	Claims 1, 15, 33, 39, 40, 41, 47, and 69-71 are currently pending and presented for examination on the merits. 
	Claims 1, 15, 33, 39, 40, 41, 47, and 69 are amended.
	Claim 71 is new.
	Claims 2-14, 16-32, 34-38, 42-46, and 48-68 are canceled.
Objections Withdrawn
	The objections to claims 15 and 33 are withdrawn is view of amendments to claims 15 and 33.
Rejections Withdrawn
	The rejection under 35 U.S.C. 112(b) is withdrawn in view of claim 47 being amended to now depend from claim 1. 
	The rejection under 35 U.S.C. 103 is withdrawn in view of claim 1 being amended to treat metastatic castration-resistant prostate cancer and the prior art of record does not teach the new limitation. 

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, 33, 39, 40, 41, 47, and 69-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Applicant states that the amended claim 1 has support at paragraph [0179] of the specification as originally filed because the term "hormone refractory prostate cancer." One of ordinary skill will understand at the time of filing, the term, hormone refractory prostate cancer (HRPC) found at the paragraph has been used synonymously with the term "castration resistant prostate cancer, (CRPC)" but CRPC as recited in the claims, as amended, is the preferred and recommended term established by the Prostate Cancer Working Group 2. (See, e.g., Bellmunt et al., TherAdv Med Oncol., 2010 May; 2(3): 189-207 at Introduction).
Bellmunt et al., referring to Scher et al, states “Castration-resistant prostate cancer (CRPC) has been used synonymously with androgen-independent (AIPC) and hormone-refractory prostate cancer (HRPC) but CRPC is the preferred and recommended term established by the Prostate Cancer Working Group 2 (PCWG 2) [Scher et al. 2008.”  CRPC is synonymous with AIPC and HRPC, not just HRPC alone.  Further, the specification as originally filed does not have support for metastatic CRPC.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,  15, 33, 47, 69, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Nir et al (WO 2015095811), and further in view of Wallner et al (US 6949514, IDS 04/06/2018).
With regard to claim 1, Nir et al teaches a method of treating castration resistant prostate cancer [0225]. Nir et al further teaches the use of a PD-1 inhibitor [0225]. Nir et al further teaches the use of pembrolizumab [0347]. 
Nir et al does not specifically teach the use of Talabostat, dosage, and treatment of metastatic disease. However, these deficiencies are made up in the teachings of Wallner et al.
With regard to claim 1, Wallner et al teaches the use of PT-100 (Talabostat) administered at a dosage of 0.2 – 20 mg/kg per day [Right column, pg. 22]. Wallner et al further teaches the treatment of metastatic disease [Detailed Description of the Invention, (2)]. Wallner et al further teaches the treatment of prostate cancer [Right column, pg. 13].
With regard to claims 15 and 33, Nir et al further teaches the dosage of PD-1 inhibitors is administered in a dosage of 1-10.0 mg/kg [0225]. 
With regard to claim 47, Nir et al further teaches treating with an effective dosage that starts low and incrementally increasing the administered dose or dosage until a desired effect is observed [0218]. The desired effect being a inhibition of tumor size of at least 50%. Nir et al further teaches a > 50% decrease in serum prostate specific antigen was seen in hormone refractory prostate cancer patients [0349].
With regard to claims 69-71, Wallner et al further teaches the dosage of PT-100 (Talabostat) is 0.2 – 20 mg/kg, in one or more dose administrations daily, for one or more days [Right column, pg. 22]. 
One of ordinary skill in the art, before the effective filing date, would have been motivated to combine the methods of Nir et al of treating castration resistant prostate cancer with Pembrolizumab and of Wallner et al the treatment of metastatic prostate disease with Talabostat, to provide an effective treatment for patients. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15, 33, 39, 40, 41, 69, 70, and 71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6, 12, 13, 14, 17, 22, 23, and 24 of copending Application No. 16/476,420 ('420), claims 1, 3, 16, 18, 22, 24, 27, 28, 29, 30, and 38 of copending Application No. 17/311,770 (‘770), and claims 1, 8, 14, 15, 16, and 28 of copending Application No. 16/763,378 (‘378) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because :
16/476,420
Claim 1 is directed to an invention not patentably distinct from claims 6, 12, 13, 14, 17, 22, 23, and 24, of patent ‘420. Specifically, a method for treating a subject with castration resistant prostate cancer wherein, the treatment comprises a dipeptidyl peptidase inhibitor, Talabostat) and a PD-1 axis antagonist (Pembrolizumab) and administering a therapeutically effective amount. 

17/311,770
Claims 1, 69, 70,and 71 are directed to an invention not patentably distinct from claims 1, 3, 16, 18, 22, 29, 30, and 38 of patent ‘770. Specifically, a method of treating prostate cancer to a subject by administering a therapeutically effective amount of Talabostat and immune checkpoint inhibitor Pembrolizumab. Further, the Talabostat to be administered at a dosage of .001 mg/kg to about 1 mg/kg.
Claims 15 and 33 are directed to an invention not patentably distinct from claims 18 and 24, of patent ‘770. Specifically, the dosage for the PD-1 inhibitor, pembrolizumab, is administered at a dose of 0.1 mg/kg to about 20 mg/kg. 
Claims 39 and 41 are directed to an invention not patentably distinct from claims 27 and 28, of patent ‘770. Specifically, the Talabostat and Pembrolizumab can be administered as part of a single, 3, or more dosage forms. 
Claim 40 is directed to an invention not patentably distinct from claim 38, of patent ‘770. Specifically, where the Talabostat or the pharmaceutically acceptable salt thereof is Talabostat mesylate. 

16/763,378
Claim 1 is directed to an invention not patentably distinct from claims 1, 8, 16, and 28, of patent ‘378. Specifically, a method of treating a subject with castration-resistant prostate cancer comprising administering Talabostat and Pembrolizumab. 
Claims 39 and 41 are directed to an invention not patentably distinct from claims 14 and 15, of patent ‘378. Specifically, a the Talabostat and Pembrolizumab are administered in a single and separate dosage forms.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642